Citation Nr: 1225586	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  04-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, intermittent explosive disorder, and a personality disorder.  


REPRESENTATION

Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which determined that new and material evidence had not been submitted to reopen a claim of service connection for paranoid schizophrenia.  

The Veteran perfected an appeal as to that issue and, in September 2006, the Board determined that new and material evidence had been submitted to reopen the claim; however, the Board remanded the reopened claim in order to schedule the Veteran for a VA examination.  The Veteran was afforded a VA examination in May 2009 and the claim was returned to the Board for adjudication.  However, in September 2009, the Board remanded the Veteran's claim a second time in order to afford him a video conference hearing, given his request for a hearing on his March 2004 substantive appeal.  The Veteran did not appear for the hearing scheduled in February 2010 and the claim was returned to the Board; however, upon subsequent review of the record, the Board determined that the Veteran was not provided notice of the February 2010 hearing and remanded the claim for a new hearing to be scheduled.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

Following the December 2010 hearing, the Board remanded this claim for additional evidentiary development, to include obtaining the Veteran's VA and Social Security records and scheduling him for a VA examination.  All requested development was conducted and the claim was returned to the Board for adjudication.  However, in November 2011, the Board determined that an additional medical opinion was needed with respect to the issue on appeal and requested that a VA physician review the record and provide the requested opinion, which was provided in November 2011.  The claim has now been returned to the Board for adjudication.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has an acquired psychiatric disorder that was incurred or aggravated by active military service, to include as superimposed upon a pre-existing personality disorder.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in September 2006 that fully addressed all four notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ, and he was also advised of the information and evidence needed to establish how disability ratings and effective dates are assigned in accordance with Dingess/Hartman, supra.  

Although the September 2006 notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Indeed, the Board finds the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The AOJ also readjudicated the case by way of a supplemental statements of the case issued in June 2009 and August 2011.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Relevant to the duty to assist, the Board notes that all records identified by the Veteran and the record have been obtained and considered, including the Veteran's service and post-service treatment records.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with VA examinations in May 2009 and May 2011, and VA obtained a medical opinion in November 2011.  There is no allegation or indication that the examinations or opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

The Veteran is seeking service connection for paranoid schizophrenia.  The Board finds, however, that the Veteran's claim includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to a mood disorder, bipolar disorder, a personality disorder, and intermittent explosive disorder.  See psychiatric evaluations from Drs. N.A.M., and H.M. dated May 1992 and May 1996; VA and post-service treatment records dated from 2000 to 2011; and VA examinations dated May 2009 and May 2011.  As such, the issue on appeal has been recharacterized, as stated on the first page of this decision, to encompass all acquired psychiatric disorders reflected in the record.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Additionally, VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has asserted that he currently suffers from an acquired psychiatric disorder as a result of his military service.  Specifically, the Veteran has asserted that he developed mental problems during service, for which he was hospitalized numerous times and was eventually discharged from service.  

Service treatment records (STRs) corroborate the Veteran's report of treatment during service, as they reflect that he received mental health treatment at various times during service.  An October 1987 record reflects that the Veteran requested psychiatric treatment due to stress from all aspects of life, work and his relationship with his wife.  The initial assessment was situational maladjustment, while further evaluation revealed a diagnosis of adjustment disorder with depressed mood.  See service treatment records dated October and November 1987.  Treatment records dated in May 1988 reflect that the Veteran was having suicidal thoughts because of problems and stress, while subsequent treatment records dated in January and March 1989 reflect that the Veteran performed a suicidal gesture by cutting his left wrist, after which he was admitted for inpatient treatment.  The evidence shows that the Veteran's initial diagnosis from inpatient treatment was an adjustment disorder; however, subsequent psychiatric evaluation revealed no Axis I diagnosis but a diagnosis of a personality disorder on Axis II, which the examiner stated was manifested by poor impulse control, frustration tolerance, recurrent suicidal ideation, intense anger, and dysphoric mood.  

Following the treatment received in January and March 1989, the Veteran was recommended for discharge from service.  The Veteran's separation examination and a separate psychiatric evaluation, both dated in March 1989, did not indicate that the Veteran suffered from any psychiatric disability.  

In evaluating this claim, the Board finds probative that there is no lay or medical evidence of record which shows that the Veteran sought or received mental health treatment from the time he was separated from service in March 1989 until approximately May 1992 when he sought state disability benefits.  In this regard, a May 1992 psychiatric evaluation reflects that the examination was conducted for disability purposes and revealed that the Veteran was diagnosed with intermittent explosive disorder at that time.  The May 1992 psychiatric evaluation report does not contain any indication or findings which reflect that the Veteran's intermittent explosive disorder was manifested during service or otherwise related thereto.  See May 1992 psychiatric evaluation from Dr. N.M.  

Nevertheless, the post-service treatment records reflect that the Veteran has been variously diagnosed with a myriad of psychiatric disabilities, including bipolar disorder, posttraumatic stress disorder (PTSD), polysubstance dependence, major depressive disorder, and schizoaffective disorder.  See treatment records from Sunrise Regional Medical Center, Atlantic Shores, and Hollywood Pavilion dated 2000 to 2001;   also March 2000 psychiatric evaluation by Dr. A.M..  However, the Board finds probative that the Veteran has been diagnosed with intermittent explosive disorder on several occasions, including at the first psychiatric evaluation conducted after he was discharged from service.  See May 1992 examination report from Dr. N.M.; May 1996 Psychological Evaluation by Dr. H.M.; and May 2011 VA examination report.  The Veteran was also diagnosed with impulse control disorder at the May 2009 VA examination.  

While the evidentiary record contains several varying mental health diagnoses, the Board finds the preponderance of the most competent, credible, and probative evidence reflects that the Veteran's current diagnoses are intermittent explosive disorder and mood disorder on Axis I, with a personality disorder on Axis II.  In making this determination, the Board notes that the treatment records which contain the varying diagnoses are competent medical evidence, as they were rendered by medical professionals who evaluated the Veteran during inpatient and outpatient treatment.  However, the diagnoses rendered following psychological evaluation in May 1992, May 1996, and May 2009 are considered more credible and probative as to the Veteran's current mental health diagnoses, as they were rendered following a comprehensive evaluation of the Veteran, which included detailed notations of the Veteran's military and social history and/or review of the evidentiary record.  While the other diagnoses reflected in the record were likely rendered based upon psychiatric evaluation of the Veteran, the treatment records and evaluation reports which contain those diagnoses are not as comprehensive and detailed as the psychiatric evaluations conducted in May 1992, May 1996, and May 2011 and are, thus, afforded lessened probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by a conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Board also finds that probative that the May 2011 VA examiner also noted the Veteran's assertions in support of his claim wherein he expressed his frustration with being diagnosed with a personality disorder by VA physicians, while outside physicians have diagnosed him with bipolar disorder and paranoid schizophrenia.  He also reported his belief that he would not have received a high security clearance and passed psychiatric evaluations with no problem during service if he had a personality disorder.  Despite the Veteran's assertions, which are identical to the statements made in support of the instant case, the VA examiner determined that the Veteran did not meet the criteria for any diagnoses other than intermittent explosive disorder and a mood disorder on Axis I, with a personality disorder on Axis II.  

In addition to the foregoing, the Board notes that the physician who conducted the May 2011 VA examination specifically stated that the Veteran did not meet the criteria for a psychotic disorder, as he denied all psychotic symptoms, such as audio and visual hallucinations, with the exception of some paranoid ideation which do not meet the threshold for psychosis.  In this regard, the VA examiner noted that review of the record revealed significant discrepancies in the Veteran's report of his history and symptoms, including the presence of auditory and visual hallucinations and past drug use, further noting the possibility that any type of psychotic symptom may have been caused by his substance abuse.  Nevertheless, the Veteran denied any current psychotic symptoms and the VA examiner determined that he did not meet the criteria for a psychosis.  The examiner also stated that it does not appear that the Veteran ever met the criteria for schizophrenia, given his presentation at the examination, review of the record, and the Veteran's self-report.  In this regard, the Board also finds probative that, in May 1992, Dr. N.A.M. noted that, while the Veteran reported being diagnosed with bipolar disorder, he did not see any evidence of a manic episode, despite the evidence of some depression.  

This evidence shows that, while the Veteran may have been diagnosed with varying mental health diagnoses, physicians who reviewed the record determined that the objective clinical evidence reflected in the record did not reflect that the Veteran manifested the type of criteria needed to render a particular diagnosis in accordance with the DSM-IV.  

In this context, the Board finds probative that the May 2011 VA examiner noted that the diagnoses of intermittent explosive disorder, mood disorder, and personality disorder met the DSM-IV diagnostic criteria, while there is no indication that the other varying diagnoses reflected in the record were made in accordance with the DMS-IV criteria.  In fact, the Board finds probative that, while the Veteran has been diagnosed with PTSD, the evidentiary record, including specifically the treatment records, do not identify any in-service stressor on which a valid diagnosis of PTSD may be rendered.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Therefore, the Board finds that the preponderance of the most competent, credible, and probative evidence reflects that the Veteran currently suffers from intermittent explosive disorder and a mood disorder on Axis I, with a personality disorder on Axis II.  Nevertheless, after carefully reviewing the evidence of record, the Board finds the preponderance of the evidence does not reflect that the Veteran's current diagnoses were incurred in, aggravated by, or otherwise related to his military service.  

In making this determination, the Board notes that, while the STRs show the Veteran received mental health treatment at various times during service, the preponderance of the evidence shows that the Veteran's in-service mental health treatment was related to an adjustment disorder related to various factors, including stress from work and his relationship with his wife.  Indeed, as noted by the physician who provided the November 2011 VA opinion, intermittent explosive disorder was not diagnosed during the Veteran's period of military service and that the diagnoses rendered in service were often stress and adjustment related.  In addition, as noted above, while the Veteran's initial diagnosis was intermittent explosive disorder, subsequent evaluation, including at separation from service, did not result in a diagnosis on Axis I but, instead, a personality disorder on Axis II.  

In this regard, the November 2011 VA physician noted that adjustment disorders are time limited diagnoses related to current life circumstances and, as such, no continuity of the condition beyond military service is implied.  Indeed, the Board again notes that there is no lay or medical evidence of continued symptoms or treatment following service until May 1992.  The Board also notes that the post-service psychiatric evaluations reflect that the examining physicians noted that the Veteran was having difficulty adjusting to society since discharge from service, with difficulty controlling his anger, which resulted in a diagnosis of intermittent explosive disorder.  See May 1992 psychiatric evaluation from Dr. N.A.M. and May 1996 psychological evaluation from Dr. H.M.  Drs. N.A.M. and H.M. noted that the Veteran demonstrated characteristics of an explosive disorder during service, as he was noted to have an altercation with a superior during service; however, neither physician provided an opinion regarding whether the Veteran's post-service diagnosis of intermittent explosive disorder was related to his military service, to include whether the characteristics manifested during service resulted in a chronic disability after service.  

Nevertheless, the physician who reviewed the claims file in November 2011 noted that the Veteran's substance abuse, which was comorbid with his intermittent explosive disorder, would complicate diagnostic efforts and potentially worsen his explosive disorder.  The November 2011 VA physician also noted that the Veteran is documented to have adjusted reasonably well in service, especially as compared to previous and subsequent adjustments and, as such, ultimately opined that the Veteran's intermittent explosive disorder was not incurred in, aggravated by, or otherwise related to military service.  

The Board finds that the November 2011 VA opinion is the most competent, credible, and probative evidence of record regarding whether the Veteran's current intermittent explosive disorder is related to his military service.  Indeed, as noted, the VA physician reviewed the entire evidentiary record and specifically noted the examination reports dated in May 1992, May 1996, and May 2009, which are considered the most competent, credible, and probative evidence of record regarding the Veteran's current mental health diagnosis.  The November 2011 VA examiner also provided a detailed rationale in support of his opinion, which is based upon the evidence of record, including the STRs which do not show that the Veteran manifested a psychiatric disability at separation from service.  

Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for intermittent explosive disorder.  

Review of the record reveals that the Veteran also has a current diagnosis of a personality disorder on Axis II.  However, the Board notes that personality disorders are not considered to be diseases or injuries within the meaning of veterans benefits legislation, and, therefore, are not eligible for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disability was incurred in service and was superimposed upon the Veteran's pre-existing personality disorder.  

After evaluating the Veteran and reviewing the record, the May 2011 VA examiner opined that it is less likely as not that the Veteran's personality disorder was subject to or aggravated by a superimposed disease or injury during service which resulted in an additional disability.  In making this determination, while the VA examiner noted that the Veteran's personality issues are repeatedly documented in the medical records, it appears that the disturbances in his personality functioning can be traced back to adolescence, if not earlier.  The VA examiner did not identify any acquired psychiatric disorder incurred during service which was superimposed upon the Veteran's pre-existing personality disorder.  

In this context, the May 2011 VA physician noted that the Veteran met the criteria for a mood disorder, given the variability of his reported symptoms, his report of being manic without outward symptoms, and his never having been hospitalized.  However, the May 2011 VA examiner determined that it was at least as likely as not that his mood disorder was temporarily but not permanently aggravated by service.  In making this determination, the May 2011 VA examiner noted that most of the Veteran's symptoms began well before he entered service, as it was clear from his own report in several psychological interviews that his disorders began early in life and there is documentation that his psychiatric problems manifested prior to enlistment.  The May 2011 VA examiner noted that it is possible that the Veteran's experiences in the Navy temporarily aggravated his already existing mental health issues; however, she reiterated a statement made by the May 2009 VA examiner that the Veteran's longest and best adjustment period in his life was the eight years he was in the Navy, as he was able to adapt to the structure of Navy life for most of his enlistment.  The VA examiner noted that, once out of the military, the Veteran's adjustment problems grew in severity, as evidenced by his incarcerations and DUI charge, but she stated she was unable to find documentation of permanent aggravation of his pre-existing mental disorders while in service.  

The Board finds that the May 2011 VA opinion is the most competent, credible, and probative evidence of record regarding whether the Veteran suffered a superimposed disability upon his pre-existing personality disorder and whether his current mood disorder was incurred in, aggravated by, or otherwise related to his military service.  Indeed, as noted, the VA physician reviewed the evidence of record at the time of the examination and provided a detailed rationale in support of her opinions, which were based upon the evidence of record.  The Board also finds probative that there is no competent medical evidence or opinion of record which reflects that the Veteran's current diagnosis of mood disorder was incurred in, permanently aggravated by, or is otherwise related to his military service, to include as a disability superimposed upon the Veteran's personality disorder.  

Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for a mood disorder or an additional disability superimposed upon his personality disorder.  

Based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence of record is against the grant of service connection for an acquired psychiatric disorder, to specifically include intermittent explosive disorder, a mood disorder, and a personality disorder.  

There is no competent, credible, or probative evidence of record which relates the Veteran's current diagnoses to his military service.  The Board has considered the Veteran's lay assertions of a nexus between his current psychiatric disability and service; however, psychiatric disabilities are not conditions that are generally capable of lay observation.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between the Veteran's current psychiatric disabilities and service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  

In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In this case, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current disabilities.  By contrast, the physicians who evaluated the Veteran in May 1992, May 1996, May 2009, May 2011, and the physician who rendered the VA opinion in November 2011, took into consideration all the relevant facts in providing their opinions, which were based upon her review of medical literature as well as their medical expertise.  In evaluating this claim, the Board also finds probative that there is no competent medical evidence or opinion of record which reflects that the Veteran's current diagnoses were incurred in, aggravated by, or is otherwise related to his military service, to include as superimposed upon his pre-existing personality disorder.  As such, the Veteran's statements regarding a nexus between his current disabilities and military service are not considered competent or probative evidence favorable to his claim.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for an acquired psychiatric disorder.   Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


